DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Ohtake EP 2722639 and Savard US 2016/0117426 do not anticipate or renders obvious the claimed invention:
A device having a processor to: (i) determine if two or more of the reflected terahertz wave pulses are not clear due to a pulse width overlap resulting from the two or more reflected terahertz wave pulses not being fully separated in time; (ii) in response to determining that the reflected terahertz wave pulses are not clear, process the reflected terahertz wave pulses to obtain modified reflected terahertz wave pulses.
 A double-pass terahertz beam splitter having a first surface proximal to the terahertz photoconductive transmitter and a second surface proximal to the terahertz photoconductive receiver, the terahertz pulse wave transmitted from the terahertz photoconductive transmitter being incident on the first surface, the reflected terahertz wave pulses from the multi-layered structure being incident on the second surface and reflected to the terahertz photoconductive receiver; and a processor for processing the reflected terahertz wave pulses to: (i) measure time 
Ohtake shows in fig. 1 -10, and discloses a method for measuring thicknesses of layers of a multi-layered structure (abstract), the method comprising: generating a terahertz wave pulse (by 15); transmitting the terahertz wave pulse to the multi-layered structure having multiple layers of materials (fig.4); receiving reflected terahertz wave pulses (by 22) reflected by boundaries between the multiple layers as the terahertz wave pulse penetrates the multi-layered structure; and operating a processor to: (i) determine whether the reflected terahertz wave pulses have a pulse width overlap (fig.9, shows the pulse profile , where the overlap could be determined since delays and intensity are plotted).
Ohtake does not disclose the highlighted limitation above.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-19 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813